DETAILED ACTION
This Office Action is in response to Application 16/784,719 filed on February 07, 2020.
Claims 1 – 3 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One information disclosure statement (IDS) was submitted with Application 16/784,719. The IDS submitted on May 21, 2020 was filed after the mailing date of the Application 16/784,719 on February 07, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declaration submitted on February 07, 2020 has been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any reference signs in Figures 1 - 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 3 are rejected as being unpatentable over Ross (US Pub. 2020/0106297) in view of Morales (US Pat. 10,432,017).

Regarding claim 1, Ross teaches: 
a data center system (Fig 1a, module 100, para [0049]) comprising: 
an electrical device comprising a load (Fig 1a, module 108, para [0049]); 
a cooling system comprising at least three independent, shared-airspace cooling system modules operated in parallel (Fig 1a, modules 120, 122, and 114, para [0051]; see also para [0071] and Fig 12; see also claim 23: “air cooled”), wherein
 each cooling system module comprises a system internal cooling loop and an external cooling loop connected to a heat exchanger (Fig 15, modules 1510 & 1520, para [0117]; see also para [0040]),  wherein
 the internal cooling loop is disposed in a data center processing space and comprises a refrigerant delivery network that uses compressed liquid inert gas for heat rejection (Fig 15, para [0117]; see also para [0040]), and 
is connected to a refrigerant pump system in the external cooling loop (Fig 15, para [0117]; see also para [0040]); and 
the external cooling loop is disposed outside the data center processing space (Fig 15, para [0117]; see also para [0040]), comprises
 a water-based glycol unit for heat rejection, the refrigerant pump system, a water piping and pump system (WPPS), and a chiller system (Fig 15, modules 1512, 1516, 1514, para [0117]; see also para [0040] & para [0052]: “piping”); 
a power system comprising at least three fully-compartmentalized power system modules operated in parallel to provide power to the load (Fig 1a, modules 118, 110, and 124, para [0051]) wherein 
each power module comprises at least two power generation sources running in parallel in an active/passive state (Fig 2, module 200, paras [0063] – [0064]; see also para [0043]: “activation of the spare power source unit” & para [0080]: “otherwise configure the renewable power source units to provide electrical power to the grid before activating non-renewable power source units” & para [0043]: “20%”) and 
at least one of the at least two power generation sources is a generator (Fig 2, module 208, paras [0063] – [0064]), 
a mechanical system controller (Fig 16, module 1602, paras [0121] – [0122]);
 a point of distribution disposed in the data center processing space (Fig 1a, modules 104 & 106, para [0049]); wherein 
the load is spread substantially evenly through the cooling system and the power system (paras [0124]: cooling system; Fig 6a, paras [0072]: power system; see also para [0100]: ”may be combined with any of the embodiments” & para [0102]: “cooling to be balanced;” see also paras [0080] – [0082]), and 
in which a failure of any one of the cooling system modules or power system modules does not impact load (paras [0124]: cooling system modules & [0073]: power system modules; see also para [0054]: transport elements & nodes; see also para [0091]); wherein 
each cooling system module is coupled to one and only one power system module (Fig 12, para [0101] – [0102]); and wherein
each power system module operates in an active / active state to each other power system module and each cooling system module operates in an active / active state to each other cooling system module (Fig 12, para [0101] – [0102]),

Ross specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    690
    1022
    media_image1.png
    Greyscale


[0049] Data center 100 also includes electrical loads 108, which may include a plurality of computing and/or data storage devices mounted in racks. Additionally, electrical loads 108 may include networking equipment, or other types of electrical loads. The electrical loads 108 may be located indifferent parts of the data center. For example, FIG. 1A illustrates several electrical loads 108 located in different aisles of racks within data center 100. The electrical loads 108 may consume electrical power from grid 104 and may generate waste heat. The waste heat may be rejected from data center100 via a cooling fluid supplied to the electrical loads 108 via grid 104. For example, each one of nodes 106 may be a connection point that connects one or more electrical loads to power from grid 104 and that supplies cooling fluid to cooling circuits for the electrical loads 108 and accepts return cooling fluid back from the cooling circuits for the electrical loads 108.

 


[0051] In some embodiments, a plurality of power source units and heat rejection units are connected to a power distribution and/or cooling grid, such as grid 104, along a periphery of the grid. In some embodiments, pads and piping and/or wire connections may be provided along the periphery of the power distribution and/or cooling grid to allow for additional power source units and/or heat rejection units to be connected to the grid. For example, grid 104 includes power source unit 118 and heat rejection unit 120 coupled to the grid 104 on a first side of the grid 104 and additionally includes power source unit 110 and heat rejection unit 116 coupled on a second side of the grid 104. Also, there is a pad and associated connectors 122 on the first side of the grid 104 for accepting installation of an additional heat rejection unit and connecting the additional heat rejection unit to the grid 104.Additionally, there is a pad and associated connectors 124 on the second side of the grid 104 for accepting installation of an additional power source unit and connecting the additional power source unit to the grid 104.
 

    PNG
    media_image2.png
    950
    870
    media_image2.png
    Greyscale


[0117] In some embodiments, any of the heat rejection units described herein may be modular heat rejection units, such as modular heat rejection unit 1510 illustrated in FIG. 15. Modular heat rejection unit 1510 includes a reservoir 1512 that provides a hold up location for cooling fluid to be drawn from when being pulled into cooling grid 1520. Modular heat rejection module 1510 also includes a pump 1516 which draws heated cooling fluid out of cooling grid 1520 and causes fresh (or cooled) cooling fluid to be drawn out of reservoir 1512. Heat rejection module 1510 also includes a heat removal unit 1514 between the discharge of pump 1516 and reservoir 1512. In some embodiments, pump 1516may cause the heated cooling fluid drawn out of cooling grid 1520 to flow through heat removal unit1516 and into reservoir 1512. Heat may be removed from the cooling fluid as it flows through heat removal unit 1514 and reservoir 1512 may be heavily insulated such that the cooling fluid cooled by heat removal unit 1514 remains cool while in reservoir 1512. In some embodiments, hear removal unit 1514 may be an evaporative cooler, free-cooling module, mechanical chiller, absorption refrigeration unit, geo-thermal cooler, or other type of heat rejection device. In some embodiments, a modular heat rejection module may optionally include a vacuum pump 1518 to remove air from reservoir 1512 and to ensure a pressure of the cooling fluid flowing through the cooling grid 1520 remains below one atmosphere. Also, some embodiments a flow transmitter (not shown) may be located on the discharge side of the vacuum pump to measure an amount of air that is being removed from the cooling grid.



    PNG
    media_image3.png
    523
    906
    media_image3.png
    Greyscale

[0063] FIG. 2 illustrates an example power source unit that includes both a fuel-based power generation component and a utility-power feed based component, according to some embodiments. For example, power source unit 118 illustrated in FIG. 1A, may be a power source unit similar to power source unit 200 illustrated in FIG. 2.


[0064] In some embodiments, a power source unit, such as power source unit 200, may be a skid-mounted unit configured to accept a utility power component 202 in a utility slot 206 and configured to accept a fuel-based power component 204 in a fuel slot 208. The power source unit may provide direct current (DC) power to a power distribution grid, such as grid 104. In some embodiments, the utility component 202 may include a rectifier and one or more transformers. The utility component 202 may be configured to receive low-voltage alternating current (AC) power from a utility power source and provide DC power to a power distribution grid, such as grid 104. In some embodiments, the fuel component 204 may include a diesel generator, or may include a quick-start multi-fuel turbine. For example the quick-start multi-fuel turbine may convert natural gas or another fuel into electrical power. In some embodiments, a power source unit 200 may include circuit protection and may supply isolated and regulated DC power to a power distribution grid, such as grid 104.


    PNG
    media_image4.png
    588
    562
    media_image4.png
    Greyscale

[0121] In some embodiments, a cooling grid controller, such as cooling grid controller 1602, includes a cooling capacity monitor 1604, a flow/pressure controller 1606, an additional capacity needed controller 1608, a flow balance monitor/controller 1610, a failure alarm 1612, and a failure/leak detection module 1614.
[0122] In some embodiments, cooling capacity monitor 1604 monitors overall cooling load versus a current capacity of heat rejection units connected to a cooling grid, such as any of the cooling grids described herein. The cooling capacity monitor 1604 may determine whether or not one or more heat rejection units need to be activated or de-activated in order to better match cooling capacity to current cooling load. The cooling capacity monitor 1604 may instruct flow/pressure controller 1606, to start-up, or shut-down, one or more heat rejection units in order to better match cooling capacity and cooling load. In some embodiments, flow/pressure controller 1606 may preferentially activate lower cost heat rejection units, such as free-cooling heat rejection units or evaporative cooling heat rejection units to provide cooling to the grid before activating higher cost heat rejection units, such as a mechanical chiller. In some embodiments, a cooling capacity monitor and a flow/pressure controller may collectively control cooling fluid flow such that a baseline amount of cooling fluid is provided to the cooling rid from low-cost heat rejection units, and may cause higher cost heat rejection units to flow additional fluid through the cooling grid during spikes in an amount of waste heat being rejected into the cooling grid. Alternatively flow rates may be controlled to be constant and additional heat rejection
units may be activated or de-activated to lower an overall temperature of a cooling fluid flowing through a cooling grid.



[0124] Flow balance monitor/controller 1610 may cooling fluid flow rates across a grid, which may be indicative of levels of waste heat being rejected into the cooling grid. For example, flow balance monitor/controller 1610 may monitor if more cooling fluid is flowing in a particular area of the grid as compared to other areas of the grid. Also, flow balance monitor/controller 1610 may monitor current cooling fluid flow through respective transport elements and/or nodes of the grid. The flow balance monitor/controller 1610 may activate and/or de-activate heat rejection units on different sides of the grid to better balance cooling fluid flow through the grid. In some embodiments, a flow balance monitor/controller 1610 may work with a flow/pressure controller, such as flow/pressure controller1606, to activate and/or de-activate heat rejection units on different sides of a grid. Also, failure detection module 1614 may detect failed transport elements and report the failure of one or more transport elements to flow balance monitor/controller 1610 in order to better balance the grid. In some embodiments, flow balance monitor/controller 1610 may report imbalance conditions, wherein there is not a sufficient quantity of heat rejection units on different sides of the grid to balance the grid via failure alarm module 1612. Also, failure detection module 1614 may report failed transport elements via failure alarm module 1612.

    PNG
    media_image5.png
    687
    689
    media_image5.png
    Greyscale

[0072] In some embodiments, a power grid controller (as discussed in more detail in FIG. 8) may select power source units to be activated or de-activated based on a proximity of the power source units to electrical loads that will be consuming power from the power source units. For example if electrical loading of grid 602 is unbalanced such that there is a greater amount of electrical power being consumed via nodes 606 in an upper right hand area of the grid 602, a power distribution grid controller may activate power source units on the top side of the grid 602 and/or on the right side of the grid 602. If an electrical loading pattern of the grid 602 changes such that there is a greater amount of electrical power being consumed via nodes 606 in a lower left hand area of the grid 602, the power distribution grid controller may de-activate one or more power source units on the top or right side of the grid 602 and instead activate one or more power source units on the left or bottom side of the grid 602.

[0073] In some embodiments, a combination of power source units supplying power to an internal grid of a data center, such as grid 602, may be adjusted in response to one or more failures of transport elements and/or nodes of the grid. For example, a failed transport element on a first side of a grid may block a power path from a power source unit to a load or may unevenly concentrate power distribution across the grid onto a limited number of transport elements. In response, a power distribution grid controller may adjust power source units that supply power to the grid such that the power is supplied  from another side of the grid that does not require the power to flow across the failed transport element and/or that reduces the concentrated distribution of power across the limited number of transport elements.



    PNG
    media_image6.png
    604
    643
    media_image6.png
    Greyscale

[0101] FIG. 12 illustrates a top view of a cooling grid that includes multiple types of heat rejection
Units coupled to a periphery of the cooling grid, according to some embodiments.

[0102] In some embodiments, a power distribution and/or internal cooling grid may be connected to heat rejection units on a plurality of sides of the grid. This may allow for cooling to be balanced such that for sections of the grid that reject more waste heat, more heat rejections units are activated to reject the waste heat.


but, Ross does not explicitly disclose: 
each power generation source is connected to a transfer switch operable to switch between power generation sources,
 each transfer switch is connected downstream to an uninterruptable power supply, and 
each uninterruptable power supply is connected downstream to a power distribution unit distributing power to the load;

However, Morales teaches: 
each power generation source is connected to a transfer switch operable to switch between power generation sources (Morales: Fig 6,  col 15, ln 21 – col 16, ln 32),
 each transfer switch is connected downstream to an uninterruptable power supply (Morales: Fig 6,  col 15, ln 21 – col 16, ln 32),, and 
each uninterruptable power supply is connected downstream to a power distribution unit distributing power to the load (Morales: Fig 6,  col 15, ln 21 – col 16, ln 32),;

Morales specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image7.png
    690
    978
    media_image7.png
    Greyscale



In some embodiments, a reserve power system may provide reserve power support to electrical loads in different data center zones. For example, FIG. 6 is a block diagram illustrating a data center with multiple data center zones and a reserve power system, wherein a utility power source feeds electrical power via uninterruptible power supplies in the multiple zones to electrical loads in the multiple zones and the reserve power system provides reserve power support to the multiple zones, according to some embodiments.

(63) In FIG. 6, data center 602 receives electrical power from power source 604 and secondary power source 606. In some embodiments, power source 604 may be a utility power provider and power source 606 may be a different utility power provider. In some embodiments, power source 606 may be a local generator and data center 602 may not include an additional generator 630. In some embodiments, a data center may receive electrical power from a primary power source and a secondary power source and include a generator, such as generator 630.

(64) In some embodiments, a data center may include multiple data center zones and a reserve power system may provide reserve power support to the different data center zones. For example, reserve power system 632 provides reserve power support to data center zones 634, 636, and 638. Reserve power system 632 includes switching device 624 coupled with secondary power source 606 and generator 630. Switching device 624 is also electrically coupled with UPS 626 of reserve power system 632. Switching device 624 may include one or more switching mechanisms configured to selectively route power to UPS 626 from secondary power source 606 or generator 630. In some embodiments, a reserve power system may not include a connection to a secondary power source and may rely on a generator, such as generator 630, to provide reserve power support along with a UPS of the reserve power system, such as UPS 626 of reserve power system 632. A reserve power system may also include a power distribution unit such as floor power distribution unit that is electrically coupled with automatic transfer switches associated with different respective sets of loads. For example, reserve power system 632 includes power distribution unit (PDU) 628 that is electrically coupled with automatic transfer switches (ATSs) 620 in racks 618. Each of data center zones 634,636, and 638 includes a switching device 608 electrically coupled to power source 604 and electrically coupled to a UPS 610. In FIG. 6 each UPS 610 includes batteries 612, rectifier 614, and inverter 640.A rectifier, such as rectifier 614, may convert incoming electrical power from a power source, such as power source 604, from alternating current (AC) power into direct current (DC) power. DC power maybe stored in a power storage of a UPS, such as batteries 612. Electrical power fed to downstream electrical loads from a power storage of a UPS, may be converted back to AC power before leaving a UPS. For example, electrical power fed from batteries 612 may be converted by inverter 640 into AC power before being fed to power distribution unit 616. In some embodiments, electrical power being fed through an UPS may bypass rectifier 614 and inverter 640 and only a portion of electrical power routed to UPS 610 that recharges batteries 612 may be converted from AC power to DC power in rectifier 614. A data center zone may also include floor and/or rack level power distribution units that distribute electrical power from a UPS to electrical loads in racks in the respective data center zone. For example, each of data center zones 634, 636, and 638 includes a PDU 616 that distributes electrical power to electrical loads 622 in racks 618. In addition, each data center zone, such as datacenter zones 634, 636, and 638, may include an automatic transfer switch (ATS), such as ATSs 620.An automatic transfer switch may be electrically coupled to an electrical feed from a primary power system that receives electrical power from a power source, such as power source 604, and may also be electrically coupled to a reserve power system, such as reserve power system 632. An automatic transfer switch may be configured to automatically switch from feeding electrical power from a primary power source to feeding electrical power from a reserve power source in response to a loss of power feed from the primary power source, and vice versa.

	It would have been obvious to the one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ross and incorporated the teachings of Morales for connecting the power generation sources to transfer switches, uninterruptable power supplies, and power distribution units for the loads. The one of ordinary skill in the art would have been motivated to do so to protect loads against disturbances that may interrupt normal receipt of power by providing temporarily supply backup power, and, thereby, optimizing power consumption and costs during disturbances (Morales: col 1, ln 40 – 67 & col 2, ln 15 - 57).
	
 
	Regarding claim 2 and 3, modified Ross teaches a data center system according to claim 1. Therefore, modified Ross teaches the method of operating a data center and a data center.  



Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Bean (US Pub. 2010/0300650): teaches a modular shared-airspace cooling system.   
Gao (US Pat. 10,225,958): teaches a liquid cooling system for a data center.  
Divine (US Pub. 2010/0223085): teaches modular data center. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/16/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115